Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/11/2022 has been entered. Claims 1, 3, 12-15, and 22 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 13, the claim limitation “delivery means” has the functional language “deliver metal alloy materials therethrough.” Structure “read into” the claims from the specification to support the claimed functional language includes “a carrier assist gas or a mechanical assembly” (page 2 of the Specification).  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“delivery assembly” in claim 1
The generic placeholder “delivery assembly” and the functional language attributed the “delivery assembly” includes “operable to move the powdered feed materials”
Structure “read into” the claims from the specification to support the claimed functional language includes “a carrier assist gas or a mechanical assembly” (page 2 of the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy (US 3,513,288) in view of Kelly (US 6,750,430) in further view of Johnston (US 2819383) and Hughes (US 20100078411).
Regarding claim 1, Arnoldy teaches an electrode comprising: a metal cylinder defining a weld end and a hollow interior; (Col. 4 lines 22-25 tubular electrode, hollow shape) powdered feed materials positioned in the hollow interior (Col. 2 lines 28-30 alloy granules through hollow electrode)and movable with respect to the metal cylinder towards the weld end of the electrode (Col. 2 lines 28-30 pass granules through hollow electrode); and a delivery assembly operable to move the powdered feed materials with respect to the metal cylinder (Col. 3 lines 50 -54 granular insertion means 36, inserts granular alloy into tubular electrode), the delivery means comprises a mechanical assembly (Col. 3 lines 50 -54 granular insertion means 36, inserts granular alloy into tubular electrode between the initial forming rollers 28 and the closing rollers 30), but is silent on a delivery assembly disposed inside the metal cylinder, wherein the material comprises extrudable metal alloy materials including a subset of elements of a composition contributing to define a desired superalloy material composition, and wherein the powered feed materials delivered via the conduit comprises a balance of compositional constituents defining the desired superalloy material composition, an auger, the auger is configured to retract axially relative to the electrode at a burn-off rate of the electrode.
However, Kelly teaches the material comprises extrudable metal alloy materials including a subset of elements of a composition contributing to define a desired superalloy material composition, and wherein the powdered feed materials delivered via the conduit comprises a balance of compositional constituents defining the desired superalloy material composition (Col 5 lines 15-19 sheath and core have net metallic composition of a superalloy).
Arnoldy and Kelly are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy to incorporate the teachings of Kelly to include have the composition of the material and the material delivered through the conduit to comprise of materials defining a superalloy composition in order to have the work hardening properties and limited ductility properties of the superalloys while improving the approach to the fabrication of the weld wire using the difficult to draw superalloys (Kelly Col. 1  lines 51-65).
Hughes teaches an auger ([0028] a bit 186, Fig. 3 shown to be of screw/auger type), the auger is configured to retract axially relative to the electrode at a burn-off rate of the electrode ([0037] bit 186 rotates axially within the passage, [0017] delivery, using bit 186, at varying supply rates).
Arnoldy, Kelly, and Hughes are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy and Kelly to incorporate the teachings of Das to have an auger that is able to axially retract to feed powder at a substantially constant rate during the welding processes (Hughes [0017]).
Johnston teaches a delivery assembly disposed inside the metal cylinder (Col. 2 lines 43-56 wire rod 19, being the delivery assembly, inside electrode 10).
Arnoldy, Kelly, Hughes, and Johnston are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy, Kelly, and Hughes to incorporate the teachings of Johnston to have a delivery assembly within the metal cylinder in order to have a way to introduce volatile metals to react with oxygen and nitrogen present and reduce solid titanium oxide to form titanium and unreactive oxides to float off from the molten weld (Johnston Col. 1 lines 65-70).
Regarding claim 3, Arnoldy, Kelly, Hughes, and Johnston teach the electrode of claim 1, and Arnoldy teaches wherein the material comprises one or more of iron, nickel, cobalt, aluminum, titanium (Col. 5 lines 19-23 strip formed into electrode, strip made principally with iron).
Regarding claim 12, Arnoldy, Kelly, Hughes, and Johnston teach the electrode of claim 1, and Arnoldy teaches further comprising: a flux coating surrounding the metal cylinder (Col. 3 lines 71-73 shield 40, surrounding the electrode with flux).

Claims 13-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoldy (US 3,513,288) in view of Kelly (US 6,750,430) in further view of Hisatomi (WO 2015029552) and Hughes (US 20100078411).
Regarding claim 13, Arnoldy teaches an electrode comprising: a sheath (Col. 4 lines 22-25 tubular electrode, hollow shape surrounding a hollow core adapted to deliver metal alloy materials (Col. 2 lines 28-30 pass granules through hollow electrode) therethrough via a delivery means operably connected to the core (Col. 3 lines 50 -54 granular insertion means 36, inserts granular alloy into tubular electrode), wherein the sheath comprises a pure metal or metal alloy composition for forming a deposit of a desired superalloy material composition (Col. 5 lines 19-23 strip formed into electrode, strip made principally with iron),  and wherein the delivery means is operable to move the metal alloy materials in the hollow core relative to the sheath (Col. 2 lines 28-30 pass granules through hollow electrode), and but is silent on wherein the metal alloy 10materials delivered via the hollow core comprise a balance of compositional constituents defining the desired superalloy material composition and the delivery means is a propulsion gas selected 20from one or more of argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof, wherein the feed rate of the metal alloy materials with the propulsion gas is regulated to a burn-off rate of the electrode .
However, Kelly teaches the metal alloy 10materials delivered via the hollow core comprise a balance of compositional constituents defining the desired superalloy material composition (Col 5 lines 15-19 core has net metallic composition of a superalloy).
It would have been obvious to modify Arnoldy to incorporate the teachings of Kelly to include have the material delivered through the conduit to comprise of materials defining a superalloy composition in order to have the work hardening properties and limited ductility properties of the superalloys while improving the approach to the fabrication of the weld wire using the difficult to draw superalloys (Kelly Col. 1 lines 51-65).
Hughes teaches wherein the feed rate of the metal alloy materials with the propulsion gas is regulated to a burn-off rate of the electrode ([0037] bit 186 rotates axially within the passage, [0017] delivery, using bit 186, at varying supply rates).
it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnoldy and Kelly to incorporate the teachings of Das to have a feed rate that can be adjusted to burn off rate to feed powder at a substantially constant rate during the welding processes (Hughes [0017]).
Hisatomi teaches the delivery means is a propulsion gas selected 20from one or more of argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof ([0043-0044] inert gas such as nitrogen, helium or argon, arc spraying using a carrier gas).
Arnoldy, Kelly, Hughes, and Hisatomi are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Arnoldy, Kelly, and Hughes to incorporate the teachings of Hisatomi to have the propulsion gas include argon, helium, hydrogen, carbon dioxide, oxygen, nitrogen, or blends thereof to prevent the metal powder from being oxidized by oxygen (Hisatomi [0044]).
Regarding claim 14, Arnoldy, Kelly, Hughes, and Hisatomi teach the electrode of claim 13 and Arnoldy teaches further comprising: a flux coating surrounding the sheath (Col. 3 lines 71-73 shield 40, surrounding the electrode with flux).
Regarding claim 15, Arnoldy, Kelly, Hughes, and Hisatomi teach the electrode of claim 13, and Arnoldy teaches wherein the pure metal is selected from one of iron, nickel, 15cobalt, aluminum, titanium (Col. 5 lines 19-23 strip formed into electrode, strip made principally with iron).
Regarding claim 22, Arnoldy, Kelly, Hughes, and Hisatomi teach the method of claim 13, and Arnoldy teaches wherein the electrode is handled via a stinger at an end 10opposite a delivery end of the electrode, and wherein the stinger comprises an interior portion sized to correspond with the hollow interior or core for facilitating delivery of the materials via the hollow interior or core (Col. 3 lines 37-40 electrode nozzle 18 through which electrode 20 is pushed, stinger taken to be the electrode nozzle).

Response to Arguments
Applicant's arguments filed 7/11/202 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the previously cited art does not disclose the delivery assembly within the metal cylinder, the newly cited reference, Johnston (US 2819383), is used to overcome the argument.
Regarding the applicant’s argument that the previously cited art does not disclose the auger retracting relative to a burn off rate, the newly cited reference, Hughes (US 20100078411), is used to overcome the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/7/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761